Citation Nr: 0729614	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  05-10 539A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD), and if so, whether service 
connection for PTSD is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran had active military service from March 1968 to 
April 1988.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating determination by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In the March 2004 rating decision, the RO reopen the 
veteran's PTSD claim and denied the matter after a de novo 
review.  Nevertheless, the Board must still determine whether 
new and material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial).

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for PTSD was denied by the 
RO in December 1997 and not appealed; that was the last final 
denial as to that issue on any basis before the present 
attempt to reopen the claim.

2.  The evidence received since the December 1997 decision is 
new and raises a reasonable possibility of substantiating the 
underlying claim, and therefore is material evidence.  




CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim for service connection for PTSD.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In December 1997, after reviewing the veteran's service 
medical and administrative records, the RO denied the 
veteran's claim because a current diagnosis of PTSD was not 
of record.  The veteran did not appeal.  Thus, the claim 
became final based on the evidence then of record.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2006).  In April 2002, the veteran filed an 
informal claim, seeking to reopen the matter.  

Applicable law and regulations provide that if new and 
material evidence has been presented or secured with respect 
to a claim, which has been disallowed, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108 (West 2002).

It should be noted that the regulation pertaining to the 
definition of new and material has been amended.  (See 
38 C.F.R. § 3.156(a)).  This amendment is effective for 
claims filed on or after August 29, 2001.  

According to VA regulation, "new" evidence means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a) (2006).  New and material evidence 
cannot be cumulative or redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id. 

Furthermore, the U.S. Court of Appeals for the Federal 
Circuit has indicated that evidence may be considered new and 
material if it contributes "to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

Furthermore, the Court of Appeals for Veterans Claims (Court) 
has stated that, in determining whether the evidence is new 
and material, the credibility of the newly presented evidence 
is to be presumed.  See Kutscherousky v. West, 12 Vet. 
App. 369, 371 (1999) (per curiam) (holding that the 
"presumption of credibility" doctrine, as articulated in 
Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the ruling in Hodge, and continues to be binding precedent).  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of this claim 
on any basis, which means, in this case, since the August 
1999 decision.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

Since the December 1997 RO decision, new and material 
evidence has been submitted.  Of record are numerous VA 
outpatient treatment reports dated from 1997 through 2004.  
The reports show a diagnosis of PTSD and suggest that the 
veteran's PTSD is related to combat trauma.  As such, the 
evidence is new, in the sense that it was not of record when 
the RO denied the claim and it is material, particularly, in 
view of the less stringent standard for materiality set forth 
in Hodge.  That is, it is material because it addresses the 
fundamental requirements for service connection - namely, 
evidence of current PTSD and of a possible correlation to his 
military service, which overcomes one of the reasons the RO 
previously denied the claim.  Accordingly, the matter is 
reopened and is addressed further in the Remand portion of 
the decision.

It is noted that the Veterans Claims Assistance Act of 2000 
(VCAA) describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  
However, in view of the favorable action thus far in this 
case, any deviation in the execution of the VCAA requirements 
by the RO constituted harmless error, and does not prohibit 
consideration of the matter herein.  


ORDER

As new and material evidence has been submitted, the appeal 
to reopen the claim of entitlement to service connection for 
PTSD is reopened.  The appeal is allowed to this extent only.


REMAND

Regarding the issue of entitlement to service connection for 
PTSD, the veteran contends that he developed PTSD as a result 
of combat experiences during the Vietnam War.  Although the 
claims file includes a diagnosis of PTSD, it is clear that 
the examiner relied upon the veteran's own unverified history 
as to the existence of stressor events to support the 
diagnosis, as there has been no verification that an in-
service stressor occurred.  

In general, the veteran has only provided vague and non-
specific information regarding in-service events.  In a 
stressor statement received in May 2002, he reported that he 
was assigned to the 625th Supply and Services Division and 
drove gasoline tankers to the "A Shau Valley, Camp Evans, 
Quang Tri, Dang Ha, and other Northern I Corps base camps."  
He reported that the truck convoys were subject to ambushes 
and rocket and mortar attacks.  He stated that he was 
constantly afraid the truck would be hit and explode.  He 
also performed perimeter guard duty and daily patrols around 
the base camps as required.  

During VA examination dated in January 2004 the veteran 
reported being involved in action in Phu Bai and that this 
unit faced friendly fire from a battleship sustaining heavy 
injuries and casualties.  He talked of losing many friends, 
but did not provide the names of any casualties or injuries.  
There was no indication that he witnessed the deaths, as he 
did not provide any details surrounding the circumstances of 
the deaths.  

The veteran also elaborated upon these incidents during a 
period of hospitalization in August 2003 and during a June 
2007 Travel Board hearing.  His primary stressors were mortar 
attacks and small arms fire from snipers.  

The Board also notes that the U.S. Army and Joint Services 
Records Research Center (JSRRC), formerly the U.S. Armed 
Services Center for Research of Unit Records (CURR) has not 
been contacted to research whether the veteran underwent 
stressor events in service.  The Board finds that an attempt 
should be made in this regard; before this, however, the RO 
should request a comprehensive statement from the veteran 
containing as much detail as possible regarding any alleged 
stressors.  See Zarycki v. Brown, 6 Vet. App. 91 (1993).  

Thereafter, a review of the clinical diagnosis of PTSD should 
be undertaken.  VA is not obligated to accept diagnoses based 
upon uncorroborated information.  See Wilson v. Derwinski, 2 
Vet. App. 614 (1992); Wood v. Derwinski, 1 Vet.App. 190 
(1991).  Consequently the Board finds that, following 
completion of the additional development requested herein, if 
the RO finds that there is credible supporting evidence that 
a claimed in-service stressor actually occurred, the complete 
record should be reviewed by a psychiatrist.  If PTSD is 
diagnosed, the manifestations should be described in detail, 
the precipitating stressor(s) should be identified, and the 
evidence accepted to document the stressor(s) should be 
indicated.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be requested to 
provide any medical records, not already 
in the claims file, pertaining to post-
service treatment or evaluation of his 
claimed PTSD, or to provide the 
identifying information and any necessary 
authorization to enable the RO to obtain 
such evidence on his behalf.  The RO 
should document any attempts to obtain 
such records.  If the RO is unable to 
obtain any pertinent evidence identified 
by the veteran, it should so inform the 
veteran and request that he obtain and 
submit it.

2.  Contact the veteran to give him 
another opportunity to provide any 
additional specific information he may 
have concerning his claimed stressors, to 
include statements from friends or 
relatives, and also invite him to 
identify potential alternative sources 
for supporting evidence regarding his 
alleged in-service stressors.  The 
veteran should also be requested to 
provide as much detailed information as 
possible including the dates; places; 
names, ranks, and organizations of people 
present; and detailed descriptions of the 
claimed event(s).  He is advised that 
this latter information is necessary to 
obtain supportive evidence of the alleged 
stressor events, and that he must be as 
specific as possible, because without 
such details an adequate search for 
verifying information cannot be 
conducted.  He should also be invited to 
submit statements from former service 
comrades or others that establish the 
occurrence of his claimed in-service 
stressor(s).

3.  Regardless of the veteran's response, 
a copy of his DD Form 214, together with 
the stressor information that has already 
been secured, should be forwarded to the 
U.S. Army and Joint Services Records 
Research Center (JSRRC) for an attempt at 
stressor verification.  If the case is not 
referred to JSRRC, the RO should explain 
in the record why the case was not 
referred.  

4.  The RO should then review the file 
and make a specific determination, in 
accordance with the provisions of 
38 C.F.R. § 3.304(f), with respect to 
whether the veteran was exposed to any 
in-service stressor.  If so, the RO must 
identify the specific stressor or 
stressors independently established by 
the record.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.

5.  If, and only if, an alleged stressor 
has been verified, the veteran should 
then be afforded a VA psychiatric 
examination.  All indicated tests and 
studies, including psychological 
examination/testing, if necessary, are to 
be performed.  The claims folder must be 
made available to the examiner for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report.  

a.  The examiner is advised that only 
those events which have been verified 
may be considered for the purpose of 
determining whether an in-service 
stressor has resulted in current 
psychiatric symptoms, and whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.

b.  Any diagnosis of PTSD must be in 
accordance with the Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed.) of the American Psychiatric 
Association (DSM-IV).  To the extent 
possible, the examiner is to reconcile 
any contradictory evidence regarding the 
etiology of any diagnosed psychiatric 
disorder.

c.  If the examiner concludes that the 
veteran has a diagnosis of PTSD, he/she 
should specifically address whether it 
is more likely than not (i.e., to a 
degree of probability greater than 50 
percent), at least as likely as not 
(i.e., a probability of 50 percent), or 
unlikely (i.e., a probability of less 
than 50 percent) that the PTSD is a 
result of one or more in-service 
stressors verified by the RO.

d.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against it.

6.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claim by 
evaluating all evidence obtained after the 
last Supplemental Statement of the Case 
(SSOC) was issued.  If the benefit sought 
on appeal remains denied, the RO must 
furnish the veteran an appropriate SSOC 
and allow him the appropriate period of 
time to respond.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal, including 
the VCAA and any other applicable legal 
precedent. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


